In the

United States Court of Appeals
              For the Seventh Circuit

No. 08-3621

T ERITA B UCHANAN-MOORE, ET AL.,
                                            Plaintiffs-Appellants,
                                v.

C OUNTY OF MILWAUKEE,
                                             Defendant-Appellee.


            Appeal from the United States District Court
                for the Eastern District of Wisconsin.
       No. 2:07-cv-00730-CNC—Charles N. Clevert, Jr., Judge.



     A RGUED F EBRUARY 26, 2009—D ECIDED JUNE 29, 2009




 Before B AUER, K ANNE and S YKES, Circuit Judges.
  B AUER, Circuit Judge. In the summer of 2006, Sidney K.
Gray, Jr., a mentally ill man, committed a string of crimes
in Milwaukee which landed him into, then back out of,
the Milwaukee County jail. The short stays and quick
releases from confinement were allegedly the result of
bureaucratic errors made by municipal agents. Further-
more, although Gray’s history of mental illness was
known to Milwaukee County authorities, he was not
administered his medications while confined. Returned
2                                               No. 08-3621

to the Milwaukee streets for a final time on July 22,
Gray broke into a home on the city’s north side. Frank
Moore, a neighbor, unwittingly crossed Gray’s path.
When he did, Gray shot and killed him.
  Moore’s survivors (Appellants) sued several entities
including the County of Milwaukee, alleging, in part, a
deprivation of due process. The district court granted
Defendants’ motion to dismiss on the pleadings, which
we affirm on appeal.


                   I. BACKGROUND
  According to the facts alleged in the Appellants’ original
complaint, Gray was well known to the County of Mil-
waukee (County) and to the City of Milwaukee (City).
He was arrested by City police officers at least 35 times on
77 charges between July 1996 and July 2006. Many of
those arrests stemmed from assaultive and violent
attacks by Gray; one was for criminal trespass to a dwell-
ing. Gray was committed to the County Mental Health
Complex numerous times and placed on prescription
medications. Over the course of his stays there, it be-
came apparent to County doctors that the medications
were successful in reducing Gray’s assaultive behavior;
however, Gray did not take the medications when left
unsupervised. Consequently, the County frequently con-
tacted Gray’s family members following Gray’s release.
  On June 13, 2006, Gray was detained by City police
after swinging a golf club at bystanders. At a civil commit-
ment hearing, City police and County doctors testified
No. 08-3621                                            3

that Gray posed an immediate threat to others because
of his assaultive behavior. The judge agreed, and ordered
Gray committed. Less than a week later, the County
released Gray with his necessary medications but with-
out contacting his family. The next day, City police ar-
rested Gray for invading an occupied home and took
him to the County jail. Although the County knew that
Gray’s assaultive behavior could continue if he remained
unmedicated, Gray was not administered his prescribed
medications.
  On June 24, 2006, while Gray remained in custody, City
Police Officer Terrence Bender signed a criminal trespass
complaint, drafted by the District Attorney’s Office.
According to protocol, the task of physically delivering
the complaint to be numbered and filed with the state
court resided with the City police. Unfortunately, this
was not done; the court never received the complaint,
and Gray was released by the County on July 9, 2006.
  Approximately one week later, essentially the same
episode was repeated. Gray again was arrested by City
police for invading an occupied home, placed in the
County jail, not administered his medication, and re-
leased four days later. It is unclear why charges
were not filed against Gray.
  On July 22, 2006, Frank Moore crossed paths with Gray
and lost his life. Gray had broken into the home next
door to Moore’s by kicking in the front door. Moore
walked up to the lot line in the small area separating
the homes; Gray emerged from the side door and shot
Moore in the head.
4                                               No. 08-3621

  The missing criminal complaint from June 24, 2006,
resurfaced in August 2006.
  Appellants brought a civil rights action under 42 U.S.C.
§ 1983 against the City, the County, Officer Bender and
other anonymous employees, alleging that these actors
violated Moore’s substantive due process rights by
placing Moore in a position of danger that he would not
have otherwise faced.
  On January 18, 2008, Defendants moved for judgment
on the pleadings, arguing that there was no constitu-
tional right to be protected from violence by a private
individual. On September 15, 2008, the district court
granted the motion. Appellants now challenge only the
dismissal of the charge alleging a violation of civil rights
by the County as set forth in the complaint. Appellants
contend that the County violated Moore’s civil rights by
releasing Gray after a 72-hour confinement during
which the County failed to provide psychiatric medica-
tions to Gray. According to Appellants, those medica-
tions would have quelled Gray’s assaultive behavior.
Instead, by denying Gray his needed medications, the
County “weaponized” a mentally ill man and “unleashed”
him on the public, proximately causing Moore’s death.


                    II. DISCUSSION
  We review a district court’s ruling on a Rule 12(c) motion
for judgment on the pleadings de novo. Northern Indiana
Gun and Outdoor Shows, Inc. v. City of South Bend, 163
F.3d 449, 452 (7th Cir. 1998). Rule 12(c) permits a party to
No. 08-3621                                                 5

move for judgment after the complaint and answer have
been filed by the parties. See Fed. R. Civ. P. 12(c). We
review Rule 12(c) motions by employing the same standard
that applies when reviewing a motion to dismiss for
failure to state a claim under Rule 12(b)(6). Pisciotta v. Old
Nat. Bancorp, 499 F.3d 629, 633 (7th Cir. 2007). Thus,
we view the facts in the complaint in the light most
favorable to the nonmoving party and will grant the
motion “only if it appears beyond doubt that the plain-
tiff cannot prove any facts that would support his claim
for relief.” Northern Indiana Gun and Outdoor Shows, Inc.,
163 F.3d at 452 (internal quotations omitted). However,
we need not ignore facts set forth in the complaint
that undermine the plaintiff’s claim or give weight to
unsupported conclusions of law. Id.
  To state a claim for relief under 42 U.S.C. § 1983, a
plaintiff must allege that: (1) he was deprived of a right
secured by the Constitution or laws of the United States;
and (2) the deprivation was visited upon him by a
person or persons acting under color of state law. Kramer
v. Village of North Fond du lac, 384 F.3d 856, 861 (7th
Cir. 2004).
  The Due Process Clause of the Fourteenth Amendment
places a limitation on the state’s power to act; however,
it generally does not impose upon the state a duty to
protect individuals from harm by private actors. Monfils
v. Taylor, 165 F.3d 511, 516 (7th Cir. 1998); King v. East
St. Louis School Dist., 496 F.3d 812, 817-18 (7th Cir.
2007). Stated another way, its purpose is, “to protect the
people from the State, not to ensure that the State pro-
6                                                 No. 08-3621

tect[s] them from each other.” DeShaney v. Winnebago
County Department of Social Services, 489 U.S. 189, 195 (1989).
   Two exceptions to this principle have arisen from
DeShaney. First, the state is duty-bound to protect indi-
viduals with whom it has a “special relationship”; that
is, when a state has custody over a person, it must protect
him because no alternate avenues of aid exist. Monfils,
165 F.3d at 516. Second, the so-called state-created danger
exception provides that “liability exists when the state
affirmatively places a particular individual in a position
of danger the individual would not otherwise have
faced.” Id. (internal quotations omitted). It is under this
doctrine that Appellants advance their claim.
  In order for the Due Process Clause to impose upon
the state the duty to protect its citizens, the state, by its
affirmative acts, must create or increase a danger faced
by an individual, King, 496 F.3d at 818, and the state’s
failure to protect that individual from such a danger
must be the proximate cause of the injury to the individ-
ual. Id. And last, “because the right to protection
against state-created dangers is derived from the substan-
tive component of the Due Process Clause, the state’s
failure to protect the individual must shock the con-
science.” Id.
  We need not explore the first component of Appellants’
claim under the state-created danger doctrine because
we can resolve this case on the second prong of the analy-
sis. Appellants’ complaint must allege facts suggesting
that the County’s conduct was the proximate cause
of Moore’s death; that is, Moore must have been a fore-
No. 08-3621                                                7

seeable victim of the County’s acts. King, 496 F.3d at 818.
It fails to do so.
   To advance their argument, Appellants rely heavily
on Reed v. Gardner, 986 F.2d 1122 (7th Cir. 1993). In that
case, a drunk driver crossed the center line of the
highway and crashed into the Reeds’ car. Earlier that
day, police had arrested the original driver of the car,
leaving a drunk passenger behind. Based on the
appellant’s allegation that the officers removed a sober
driver from the driver’s seat and knowingly replaced
him with an intoxicated driver, we found that the plain-
tiffs had sufficiently stated a claim that the state affirma-
tively created a danger for the other drivers on the road
and that the plaintiffs were foreseeable victims.
  However, we also noted that foreseeability hinged on
the fact that the dangers presented by drunk drivers were
familiar and specific; in addition, the threat of harm to
other motorists was limited in both time and scope.
Reed, 986 F.2d at 1127. Here, no such limiting factors
are present.
  In the factual scenario presented in Reed, the police
could be expected to know that the intoxicated man
they placed behind the wheel suffered from impaired
judgment and diminished motor skills; these were
dangers both familiar and specific that the police chose
not to heed. In this case, conversely, the complaint
does not allege facts suggesting that Gray’s access to a
gun, or propensity toward homicide, were specific
dangers that were familiar to the County. While Gray
had been arrested for home invasion and assaultive
8                                                       No. 08-3621

conduct, Appellants do not allege that Gray had
previously carried a weapon or shot someone. As the
district court noted, “Gray’s acquisition of a gun, and its
use on an innocent bystander” were events that were
“unpredictable rather than legally foreseeable.”
  Also, in Reed, the plaintiffs were within a small,
defined group of potential victims. The drunk driver
jeopardized the safety of only those motorists traveling
on the same highway, and only for a matter of hours.
When the driver sobered up, the threat would be dis-
pelled. Here, the complaint does not allege facts suggesting
that Gray posed a threat to a definable population. Dangers
to the public at large are insufficient for constitutional
purposes. Martinez v. State of California, 444 U.S. 277, 285
(1980). The complaint alleges no facts suggesting that the
County knew that Moore, as distinguished from the public
at large, faced any special danger.
  Appellants allege that Moore was a foreseeable victim
because he lived on Milwaukee’s “north side,” the same
section of town in which the County released Gray.
But Milwaukee’s “north side” represents a large geo-
graphic and heavily populated area.1 The danger posed
to Moore by his geographic locale was shared by the
thousands of others who lived in that section of town as
well as those living in any community accessible to Gray
by foot, and perhaps even by public transit. Such a gen-
eralized, amorphous zone of danger is insufficient to
trigger a state duty to protect.


1
    The district court took judicial notice of this fact.
No. 08-3621                                              9

  Furthermore, unlike in Reed, the danger was not of
limited duration. To the extent Gray posed any foresee-
able danger upon his release, it was a danger that was
indefinite. Gray’s mental illness and propensity for crimi-
nal acts existed without temporal boundaries.
  As the district court noted, proximate cause “is a
fact specific inquiry, involving a consideration of time,
geography, range of potential victims, and the nature of
harm that occurred.” Perhaps it can be said that if the
County had not released Gray when it did, Moore
would be alive today. However, the facts as alleged
amount to only a “but-for” casual link, they do not state
a claim that Moore’s death was proximately caused by
the County’s acts. Moore’s death was simply too remote
a consequence of the County’s actions to hold the
County responsible under the federal civil rights law.
  Because relief could not be granted under any set of
facts that could be proved consistent with the allegations
in the complaint, Appellants’ claim must fail.


                   III. CONCLUSION
  For the reasons set forth above, we A FFIRM the district
court’s granting of the County’s motion to dismiss.




                          6-29-09